Exhibit 10.1

 

NUCOR CORPORATION

 

2005 STOCK OPTION AND AWARD PLAN

 

Effective July 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page


--------------------------------------------------------------------------------

ARTICLE I INTRODUCTION

   1

ARTICLE II DEFINITIONS

   1

ARTICLE III ELIGIBILITY

   3

ARTICLE IV AWARDS; DEFERRALS

   3          Section 4.1.    General    3          Section 4.2.    Stock
Options    3          Section 4.3.    Restricted Stock    3          Section 4.4
   Restricted Stock Units    4          Section 4.5.    Stock Appreciation
Rights    4          Section 4.6.    Performance Shares    5         
Section 4.7    Limitation on Vesting of Certain Awards    5         
Section 4.8.    Deferrals    6          Section 4.9.    Noncompetition and
Nonsolicitation    6

ARTICLE V AWARD AGREEMENTS

   7          Section 5.1.    General    7          Section 5.2.    Required
Terms    7 ARTICLE VI SHARES OF STOCK SUBJECT TO THE PLAN    8         
Section 6.1.    General    8          Section 6.2.    Shares to be Used    8    
     Section 6.3.    Limitations on Individual Awards    8 ARTICLE VII
ADMINISTRATION    8

ARTICLE VIII ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

   9 ARTICLE IX AMENDMENT AND TERMINATION    9          Section 9.1.   
Amendment of Plan    9          Section 9.2.    Termination of Plan    9      
   Section 9.3.    Procedure for Amendment or Termination    9 ARTICLE X
MISCELLANEOUS    9          Section 10.1.    Rights of Employees and Directors
   9          Section 10.2.    Compliance with Law    10          Section 10.3.
   Unfunded Status    10          Section 10.4.    Limits on Liability    10

ARTICLE XI EFFECTIVE DATE; DURATION OF THE PLAN

   10

 

i



--------------------------------------------------------------------------------

NUCOR CORPORATION

2005 STOCK OPTION AND AWARD PLAN

 

ARTICLE I

INTRODUCTION

 

The Company hereby adopts and establishes the Nucor Corporation 2005 Stock
Option and Award Plan to attract and retain Employees and Directors of
outstanding competence and to encourage and enable such Employees and Directors
to obtain a financial interest in the Company.

 

ARTICLE II

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

(a) “Award” means an award granted to a Participant pursuant to Article III.

 

(b) “Award Agreement” means an agreement described in Article IV between the
Company and a Participant, setting forth the terms, conditions and limitations
applicable to an Award granted to the Participant.

 

(c) “Beneficiary,” with respect to a Participant, means (i) one or more persons
as the Participant may designate as primary or contingent beneficiary in a
writing delivered to the Company or the Committee or (ii) if there is no such
valid designation in effect at the Participant’s death, the Participant’s
estate.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute, and applicable regulations.

 

(f) “Committee” means (i) with respect to Awards to Employees, the
administration of such Awards and all other matters related to Awards to
Employees, the Compensation and Executive Development Committee of the Board or
such other committee or subcommittee as may be designated by the Board and (ii)
with respect to Awards to Directors, the administration of such Awards and all
other matters related to Awards to Directors, the Board.

 

(g) “Company” means Nucor Corporation, a Delaware corporation.

 

(h) “Compete” means to engage in the design, research, development, manufacture,
marketing, sale or distribution of products that are the same as, or
substantially similar to, products that are being designed, researched,
developed, manufactured, marketed, sold or distributed by the Company or a
Subsidiary.

 

(i) “Deferral Account” means the individual bookkeeping account maintained by
the Company in the name of a Participant to record the Participant’s Deferral
Amounts.

 

(j) “Deferral Agreement” means the agreement or agreements entered into by a
Participant which specifies the Participant’s Deferral Amounts.

 

(k) “Deferral Amount” means the amount of an Award that is deferred by a
Participant under a Deferral Agreement pursuant to Section 4.8.



--------------------------------------------------------------------------------

(l) “Director” means a person who is a member of the Board and who is not an
Employee.

 

(m) “Effective Date” means, subject to Article XI, July 1, 2005.

 

(n) “Employee” means any person, including a member of the Board, who is
employed by the Company or a Subsidiary.

 

(o) “Fair Market Value” of a share of Stock means, on any given date, the
closing price of such share of Stock as reported on the New York Stock Exchange
composite tape on such date, or if the Stock was not traded on the New York
Stock Exchange on such day, then on the next preceding day that the Stock was
traded on such exchange, all as reported by such source as the Committee may
select.

 

(p) “Participant” means an Employee or Director who is granted an Award by the
Committee.

 

(q) “Performance Objective” is defined in Section 4.6.

 

(r) “Performance Period” is defined in Section 4.6.

 

(s) “Performance Share” means an Award of a unit under Section 4.4 that is
valued by reference to the Fair Market Value of a share of Stock.

 

(t) “Plan” means the Nucor Corporation 2005 Stock Option and Award Plan, as set
forth herein and as amended from time to time.

 

(u) “Restricted Stock” means an Award of Stock under Section 4.3 that has
certain restrictions attached to the ownership thereof.

 

(v) “Restricted Stock Unit” means an Award of a unit under Section 4.4 that
represents the right to receive one share of Stock.

 

(w) “Restricted Stock Unit Account” means the individual bookkeeping account
maintained by the Company in the name of a Participant to record the
Participant’s Restricted Stock Units and other amounts granted to the
Participant under Section 4.4.

 

(x) “Stock Appreciation Right” means an Award to benefit from appreciation in
the Fair Market Value of a share of Stock granted pursuant to Section 4.5.

 

(y) “Stock” means shares of Common Stock, par value $0.40, of the Company.

 

(z) “Stock Option” means a right to purchase a share of Stock granted pursuant
to Section 4.2.

 

(aa) “Subsidiary” means any corporation (other than the Company), limited
liability company, or other business organization in an unbroken chain of
entities beginning with the Company in which each of such entities other than
the last one in the unbroken chain owns stock, units, or other interests
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock, units, or other interests in one of the other entities in that
chain.

 

(bb) “2001 Plan” means the Nucor Corporation 2001 Non-Employee Director Equity
Plan.

 

2



--------------------------------------------------------------------------------

(cc) “2003 Plan” means the Nucor Corporation 2003 Key Employees Incentive Stock
Option Plan.

 

ARTICLE III

ELIGIBILITY

 

Awards may be granted to any Director or Employee who is designated as a
Participant from time to time by the Committee. The Committee shall determine
which Employees and Directors shall be Participants, the type of Award to be
made to each Participant, and the terms, conditions, and limitations applicable
to each Award not inconsistent with the Plan.

 

ARTICLE IV

AWARDS; DEFERRALS

 

Section 4.1. General. Awards shall include, and be limited to, those described
in this Article IV. The Committee may grant Awards singly, in tandem, or in
combination with other Awards, as the Committee may in its sole discretion
determine.

 

Section 4.2. Stock Options. A Stock Option is a right to purchase a specified
number of shares of Stock at a specified exercise price during such time as the
Committee shall determine, subject to the following:

 

(a) The exercise price per share of any Stock Option shall be no less than the
Fair Market Value per share of Stock subject to the option on the date such
Stock Option is granted.

 

(b) A Stock Option may be exercised for all (and not less than all) of the Stock
subject to the Stock Option by giving notice of exercise to the Company or an
agent designated by the Company to administer the exercise of Stock Options and
complying with such other exercise terms and procedures as the Committee may
specify.

 

(c) The term of each Stock Option granted to an Employee or a Director shall not
exceed ten (10) years.

 

(d) The exercise price of the Stock subject to the Stock Option may be paid, at
the discretion of the Committee, by delivery to the Company or its designated
agent of an irrevocable written notice of exercise form together with either (i)
irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the shares as to which the Stock Option is to be exercised and to
deliver the sale or margin loan proceeds directly to the Company to pay the
exercise price, (ii) payment in full of the Option exercise price in cash or
cash equivalent acceptable to the Committee, or (iii) shares of Stock (delivered
by attestation of ownership or actual delivery of one or more share
certificates); provided that, any such payment method will not be permitted to
the extent to do so would result in additional accounting expense to the
Company.

 

(e) Stock Options granted to an Employee may be incentive stock options intended
to qualify for special tax treatment under Section 422 of the Code,
non-qualified stock options not intended to so qualify or a combination of
incentive and non-qualified stock options.

 

Section 4.3. Restricted Stock. Restricted Stock is Stock that is awarded to a
Participant subject to such terms, conditions, and restrictions as the Committee
deems appropriate, which may include, but are not limited to, restrictions upon
the sale, assignment, transfer, or other disposition of the Restricted Stock and
requirement of forfeiture of the Restricted Stock upon termination of employment
under certain specified conditions. The Committee may provide for the lapse of
any such term or condition or waive any such term or condition based on such
factors or criteria as the Committee may determine.

 

3



--------------------------------------------------------------------------------

Section 4.4 Restricted Stock Units.

 

(a) A Restricted Stock Unit is a unit granted to a Participant that represents
the Participant’s right to receive one share of Stock. Each Restricted Stock
Unit granted to a Participant shall be credited to a Restricted Stock Unit
Account established and maintained in the name of such Participant on the books
and records of the Company. Each Restricted Stock Unit granted to a Participant
under this Plan shall be evidenced by an Award Agreement with the Company which
shall contain the terms and conditions applicable to the Restricted Stock Unit.

 

(b) Restricted Stock Units granted to a Participant under the Plan shall become
vested in the Participant in accordance with the vesting schedule specified by
the Company on the date of the Restricted Stock Units are granted.

 

(c) The Award Agreement for the grant of Restricted Stock Units shall specify
whether dividend equivalents with respect to the Restricted Stock Units shall be
paid in cash to the Participant or deemed reinvested in additional Restricted
Stock Units. If the dividend equivalents are payable to a Participant in cash,
the Company shall pay to the Participant in cash, less applicable payroll and
withholding taxes, within thirty (30) days after the payment date of any cash
dividend with respect to the Stock, a dividend equivalent payment equal to the
number of Restricted Stock Units granted to the Participant as of the record
date for such dividend multiplied by the per share amount of the dividend. If
the dividend equivalents are deemed reinvested in additional Restricted Stock
Units, the Company shall credit to the Participant’s Restricted Stock Unit
Account, within thirty (30) days after the payment date of any cash dividend
with respect to the Stock, that number of additional Restricted Stock Units
determined by dividing (i) the product of the total number of Restricted Stock
Units credited to the Participant’s Restricted Stock Unit Account as of the
record date for such dividend multiplied by the per share amount of the dividend
by (ii) the Fair Market Value of a share of Stock on such record date. All
Restricted Stock Units credited to a Participant’s Restricted Stock Unit Account
to record the deemed reinvestment of dividend equivalents in accordance with
this Section 4.4(c) shall be fully vested when so credited.

 

(d) A Participant’s Restricted Stock Unit Account shall be paid to the
Participant, or in the event of the Participant’s death, to the Participant’s
Beneficiary, as soon as practicable following the date the Participant
terminates service as a member of the Board or as an Employee as applicable;
provided that, in no event shall a Restricted Stock Unit Account be paid to a
“key employee” (as defined in Section 4.8(e)) prior to the date required to
comply with Code Section 409A. The form of payment shall be one share of the
Company’s Stock for each Restricted Stock Unit credited to the Participant’s
Restricted Stock Unit Account and cash for any fractional unit. At the election
of the Participant, distribution shall be made in either a single sum payment of
shares of Stock (and cash for any fractional units) or in annual installment
payments of shares of Stock over either three (3) or five (5) years. Such
payment election shall be made by the Participant at the time the first
Restricted Stock Unit is granted to the Participant, shall apply to a
Participant’s entire Restricted Stock Unit Account and shall be irrevocable.

 

Section 4.5. Stock Appreciation Rights.

 

(a) A Stock Appreciation Right is an Award entitling an eligible Participant to
receive on the date of redemption an amount equal to the excess of the Fair
Market Value of a share of Stock on the date of redemption over an amount set by
the Committee on the date of the Award that is no less than the Fair Market
Value of a share of Stock on the date of Award.

 

(b) Each eligible Participant receiving a Stock Appreciation Right under the
Plan shall enter into an Award Agreement with the Company in a form specified by
the Committee agreeing to the terms and conditions of the Stock Appreciation
Right and such related matters as the Committee shall, in its sole discretion,
determine.

 

4



--------------------------------------------------------------------------------

(c) The Company shall redeem all of the Stock Appreciation Rights in accordance
with the terms and conditions set forth in the Award Agreement. The redemption
price shall be equal to the amount described in Section 4.5(a). The Company
shall pay the amount due upon the redemption of Stock Appreciation Rights in the
form of cash, Stock or a combination thereof (as determined by the Committee);
provided, however, any Stock Appreciation Right, including one that entitles the
holder to a cash payment on redemption, shall have terms that ensure the
Participant shall not incur a tax penalty under Section 409A of the Code. Any
Stock used for the payment of Stock Appreciation Rights may be delivered to the
Participant subject to any restrictions deemed appropriate by the Committee.

 

Section 4.6. Performance Shares. Performance Shares may be granted to a
Participant in such amount and upon such terms, and at any time and from time to
time, as shall be determined by the Committee. The vesting and payment of
Performance Shares shall be contingent upon the degree of attainment of such
performance goals (the “Performance Objectives”) over such period (the
“Performance Period”) as shall be specified by the Committee at the time the
Performance Shares are granted. The Performance Objectives may be stated with
respect to (i) the Company’s pre-tax earnings, (ii) the Company’s pre-tax
earnings in relation to non-cash beginning assets (beginning assets less
beginning cash and short-term investments), (iii) the achievement by the
Company, a Subsidiary or an operating unit of stated objectives with respect to
return on equity, earnings per share, total earnings, return on capital or
return on assets, (iv) Fair Market Value, (v) revenues, (vi) total stockholder
return, (vii) operating earnings or margin, (viii) economic profit or value
created, (ix) strategic business criteria consisting of one or more objectives
based on meeting specified goals relating to market penetration, geographic
business expansion, cost targets, customer or employee satisfaction, human
resources management, supervision of litigation or information technology or
acquisitions or divestitures of subsidiaries, affiliates or joint ventures, or
(x) any combination of the foregoing. The targeted level or levels of
performance with respect to such business criteria may be established at such
levels and in such terms as the Committee may determine, in its discretion,
including in absolute terms, as a goal relative to performance in prior periods
(e.g., earnings growth), or as a goal compared to the performance of one or more
comparable companies or an index covering multiple companies. The terms and
conditions of an Award of Performance Shares shall be evidenced by an
appropriate Award Agreement. The value of a Performance Share at any time shall
be equal to the Fair Market Value of a share of Stock at such time. During the
course of a Performance Period, the Committee shall determine the number of
Performance Shares as to which the Participant has earned a right to be paid
pursuant to the terms of the applicable Award Agreement. The Committee shall pay
any earned Performance Shares as soon as practical after they are earned in the
form of cash, Stock or a combination thereof (as determined by the Committee)
having an aggregate Fair Market Value equal to the value of the earned
Performance Shares as of the date they are earned. Any Stock used for the
payment of earned Performance Shares may be delivered to the Participant subject
to any restrictions deemed appropriate by the Committee.

 

Section 4.7 Limitation on Vesting of Certain Awards. Subject to Section 4.9,
Restricted Stock and Restricted Stock Units will vest over a minimum period of
three years except in the event of a Participant’s death, disability or
retirement, or in the event of a change in control of the Company or other
similar special circumstances. The foregoing notwithstanding, (i) any Restricted
Stock and Restricted Stock Units as to which either the grant or vesting is
based on, among other things, the achievement of one or more performance
conditions generally will vest over a minimum period of one year except in the
event of a Participant’s death, disability or retirement, or in the event of a
change in control of the Company or other similar special circumstances, and
(ii) up to five percent (5%) of the shares of Stock authorized under the Plan
may be granted as Restricted Stock or Restricted Stock Units without any minimum
vesting requirements. For purposes of this Section 4.7, (i) a performance period
that precedes the grant of an Award shall be treated as part of the vesting
period if the Participant has been notified promptly after the commencement of
the performance period that he or she has the opportunity to earn the Award
based on performance and continued service, and (ii) vesting over a three-year
period or one- year period will include periodic vesting over such period if the
rate of such vesting is proportional (or less rapid) throughout such period.

 

5



--------------------------------------------------------------------------------

Section 4.8. Deferrals.

 

(a) The Committee may require or permit a Participant to defer and re-defer the
Participant’s receipt of the payment of cash or the delivery of Stock that would
otherwise be due to such Participant by virtue of the lapse or waiver of
restrictions with respect to Restricted Stock or the satisfaction of any
requirements or goals with respect to Performance Shares. In addition, the
Committee may permit Directors to defer their receipt of the payment of cash
retainer or meeting fees payable to the Directors.

 

(b) To be effective to defer or re-defer the payment of an Award or fees
pursuant to Section 4.8(a), a Participant must complete and return a Deferral
Agreement to the Company in accordance with procedures established by the
Committee for such purpose prior to the beginning of the Performance Period or
the calendar year, as appropriate, in which such Award or fees are earned or at
such other time determined by the Committee to be compliant with the deferral
requirements of Code Section 409A.

 

(c) The Committee shall establish a Deferral Account for each Participant who
elects to defer an Award or Director fees pursuant to Section 4.8(a). A
Participant’s Deferral Amount with respect to the deferral of Performance Shares
shall be credited to such Participant’s Deferral Account at the time the
deferred Award would otherwise be payable to the Participant. A Participant’s
Deferral Amount with respect to the deferral of Restricted Stock or Director
fees shall be represented by Common Stock units representing the right to
receive one share of Stock and shall be credited to such Participant’s Deferral
Account at the time the Award is made or the Director fees are payable. A
Participant shall at all times be fully vested in the Participant’s Deferral
Account.

 

(d) The Committee shall, in its sole discretion, establish rules and procedures
for the payment or delivery of a Participant’s Deferral Account. A Participant’s
Deferral Account shall be paid to the Participant as soon as practicable
following the termination of the Employee’s employment with the Company for any
reason, or following the expiration of the Director’s service on the Board. At
the time the Participant enters into the first Deferral Agreement with the
Company under this Plan, the Participant shall also elect the method of payment
for the Participant’s Deferral Account. The Participant shall elect that payment
from the Deferral Account be made in either one lump-sum payment or in annual
installment payments over three (3) or five (5) years. Such payment election
shall apply to a Participant’s entire Deferral Account and shall be irrevocable.
Restricted Stock or Director fees that have been deferred and credited to a
Participant’s Deferral Account in the form of Common Stock units shall be paid
to the Participant in the form of shares of Stock. Performance Shares credited
to a Participant’s Deferral Account shall be paid to the Participant in the form
of cash, Stock or a combination thereof (as determined by the Committee).

 

(e) No payments of amounts deferred in accordance with this Section 4.8 shall be
paid to a “key employee” (as defined in Code Section 409A) prior to the date
required to comply with Code Section 409A.

 

(f) In no event may the Company accelerate the payment of any compensation
deferred under this Section 4.8 that is subject to Section 409A of the Code.

 

Section 4.9. Noncompetition and Nonsolicitation.

 

(a) An Award Agreement may require, as determined by the Committee in its sole
discretion, that in the event a Participant, at any time during the
Participant’s employment with the Company and for a period of up to two (2)
years thereafter, directly or indirectly (whether for

 

6



--------------------------------------------------------------------------------

compensation or otherwise), alone or as an agent, principal, partner, officer,
employee, trustee, director, stockholder or in any other capacity, owns,
manages, operates, joins, controls or participates in the ownership, management,
operation or control of, or furnishes any capital to, or is connected in any
manner with, or provides any services as a consultant for, any business which
Competes with the Company or a Subsidiary, the Participant shall, following such
Participant’s termination of employment, (i) forfeit any portion of the Award
subject to the Award Agreement that is then outstanding and (ii) return to the
Company the economic value of the Award subject to the Award Agreement that was
realized or obtained by the Participant since the date that is six (6) months
before the date of the Participant’s action as described in this section.

 

(b) An Award Agreement may also require, as determined by the Committee in its
sole discretion, that for a period of up to two (2) years from the date of
termination of employment, in the event the Participant who received the Award
subject to the Award Agreement, on his or her own behalf or on behalf of any
person, firm or company, directly or indirectly, solicits or offers employment
to any person who has been employed by the Company or a Subsidiary at any time
during the six (6) months immediately preceding such solicitation or solicits,
contacts or attempts to influence any “Customer” or “Prospective Customer” of
the Company to alter its business with the Company or to conduct business with
another business which Competes with the Company or a Subsidiary, the
Participant shall (i) immediately forfeit all of the Award subject to the Award
Agreement that is then outstanding and (ii) return to the Company the economic
value of the Award subject to the Award Agreement that was realized or obtained
by the Participant since the date that is six (6) months before the date of the
Participant’s solicitation under this section. “Customer” means any customer of
the Company with whom the Participant or the Participant’s direct reports had
significant contact during the six (6) month period preceding the Participant’s
termination of employment. “Prospective Customer” means any person or entity
targeted by the Company as a potential user of the Company’s products or
services, and whom the Participant or the Participant’s direct reports
participated in the solicitation of during the six (6) month period preceding
the Participant’s termination of employment.

 

ARTICLE V

AWARD AGREEMENTS

 

Section 5.1. General. Each Award under this Plan shall be evidenced by an Award
Agreement setting forth the number of shares of Stock subject to the Award and
such other terms and conditions applicable to the Award as are determined by the
Committee.

 

Section 5.2. Required Terms. In any event, Award Agreements shall include, at a
minimum, explicitly or by reference, the following terms:

 

(a) Assignability; Exercise. An Award may not be assigned, pledged, or otherwise
transferred except by will or by the laws of descent and distribution. During
the lifetime of a Participant, an Award (including any Stock Option) may be
exercised or surrendered only by such Participant.

 

(b) Termination of Employment. A provision describing the treatment of an Award
in the event of the retirement, disability, death, or other termination of a
Participant’s employment as an Employee or service as a Director, including but
not limited to terms relating to the vesting, time for exercise or surrender,
forfeiture, or cancellation of an Award in such circumstances.

 

(c) Rights of Stockholder. A provision that a Participant shall have no rights
as a stockholder with respect to any Stock subject to an Award until the date
the Participant becomes the holder of record of such Stock. Except as provided
in Article VIII, no adjustment shall be made for dividends or other rights,
unless the Award Agreement specifically requires such adjustment, in which case
grants of dividend equivalents or similar rights shall not be considered to be a
grant of any other shareholder right.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

SHARES OF STOCK

SUBJECT TO THE PLAN

 

Section 6.1. General. This document supersedes and replaces the 2001 Plan and
the 2003 Plan in their entirety, and no further awards shall be granted under
the 2001 Plan or the 2003 Plan from and after the Effective Date, provided that
any outstanding awards under the 2001 Plan or the 2003 Plan shall continue to
remain outstanding in accordance with the terms thereof. Subject to the
adjustment provisions of Article VIII hereof, beginning on the Effective Date,
there is hereby reserved for issuance under the Plan a number of shares equal to
the aggregate number of shares available for issuance under the 2001 Plan and
the 2003 Plan immediately prior to the Effective Date. Any shares as to which
Awards granted under this Plan or awards granted under the 2001 Plan or the 2003
Plan have lapsed, expired, terminated or been canceled shall also be reserved
and available for issuance or reissuance under this Plan.

 

Section 6.2. Shares to be Used. The shares of Stock which may be issued pursuant
to an Award under the Plan may be authorized but unissued Stock, treasury Stock
or Stock that may be acquired, subsequently or in anticipation of the
transaction, in the open market to satisfy the requirements of the Plan.

 

Section 6.3. Limitations on Individual Awards. No Participant who is an Employee
may own (directly or indirectly), at the date of an Award under the Plan, more
than two percent (2%) of the total combined voting power or value of all classes
of stock of the Company or a Subsidiary. The maximum number of shares of Stock
with respect to which Awards may be granted to an Employee during a calendar
year is two hundred thousand (200,000) shares. No Participant who is a Director
may own (directly or indirectly), at the date of an Award under the Plan, more
than one percent (1%) of the total combined voting power or value of all classes
of stock of the Company or a Subsidiary.

 

ARTICLE VII

ADMINISTRATION

 

The Plan shall be administered by the Committee. The Committee shall have all of
the powers necessary to enable it to properly carry out its duties under the
Plan. Not in limitation of the foregoing, the Committee shall have the power to
construe and interpret the Plan and to determine all questions that shall arise
thereunder. The Committee shall have such other and further specified duties,
powers, authority and discretion as are elsewhere in the Plan either expressly
or by necessary implication conferred upon it. The Committee may appoint such
agents, who need not be members of the Committee, as it may deem necessary for
the effective performance of its duties, and may delegate to such agents such
powers and duties as the Committee may deem expedient or appropriate that are
not inconsistent with the intent of the Plan to the fullest extent permitted
under Delaware General Corporation Law (“DGCL”) Section 157 and related
applicable DGCL Sections. The decision of the Committee or any agent of the
Committee upon all matters within the scope of its authority shall be final and
conclusive on all persons.

 

8



--------------------------------------------------------------------------------

ARTICLE VIII

ADJUSTMENTS UPON CHANGES

IN CAPITALIZATION

 

In the event of a reorganization, recapitalization, Stock split, Stock dividend,
exchange of Stock, combination of Stock, merger, consolidation or any other
change in corporate structure of the Company affecting the Stock, or in the
event of a sale by the Company of all or a significant part of its assets, or
any distribution to its stockholders other than a normal cash dividend, the
Committee shall make appropriate adjustment in the number, kind, price and value
of shares of Stock authorized by this Plan and any adjustments to outstanding
Awards, per person Award limits and performance goals as it determines
appropriate so as to prevent dilution or enlargement of rights.

 

ARTICLE IX

AMENDMENT AND TERMINATION

 

Section 9.1. Amendment of Plan. The Board has the right, at any time and from
time to time, to amend in whole or in part any of the terms and provisions of
the Plan and any or all Award Agreements under the Plan to the extent permitted
by law for whatever reason(s) the Company may deem appropriate; provided,
however, that any amendment is subject to stockholder approval if the amendment
(i) increases the aggregate number of shares of Stock that may be issued under
the Plan (other than an adjustment pursuant to Article VIII), (ii) materially
expands the class of individuals eligible to become Participants, (iii) expands
the types of awards available under the Plan, (iv) materially extends the term
of the Plan, (v) materially changes the method of determining the exercise price
of a Stock Option, or (vi) otherwise is considered a “material revision”
pursuant to Section 303A.08 of the Listed Company Manual of the New York Stock
Exchange (“NYSE”). No amendment shall, without a Participant’s consent,
adversely affect any rights of such Participant under any Award outstanding at
the time such amendment is made. Without the approval of the stockholders of the
Company, the Committee will not amend or replace previously granted Stock
Options or Stock Appreciation Rights in a transaction that constitutes a
“repricing,” as such term is used in Section 303A.08 of the Listed Company
Manual of the NYSE. Neither the Board nor the Committee shall have any authority
to waive or modify any other terms of an Award after the Award has been granted
to the extent the waived or modified term would be mandatory under the Plan for
any Award newly granted at the date of the waiver or modification.
Notwithstanding the preceding, the Board may amend or modify the Plan or any
outstanding Award to the extent necessary to cause the Plan or such Award to
comply with the requirements of Sections 409A(a)(2), (3) and (4) of the Code (as
amended by the American Jobs Creation Act of 2004) and any rules or regulations
issued thereunder by the United States Department of the Treasury.

 

Section 9.2. Termination of Plan. The Company expressly reserves the right, at
any time, to suspend or terminate the Plan and any or all Award Agreements under
the Plan to the extent permitted by law for whatever reason(s) the Company may
deem appropriate, including, without limitation, suspension or termination as to
any Subsidiary, Employee, class of Employees or Director.

 

Section 9.3. Procedure for Amendment or Termination. Any amendment to the Plan
or termination of the Plan shall be made by the Company by resolution of the
Board and shall not require the approval or consent of any Subsidiary,
Participant, or Beneficiary in order to be effective to the extent permitted by
law. Any amendment to the Plan or termination of the Plan may be retroactive to
the extent not prohibited by applicable law.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1. Rights of Employees and Directors. Status as an eligible Employee
or Director shall not be construed as a commitment that any Award will be made
under the Plan to such

 

9



--------------------------------------------------------------------------------

eligible Employee or Director or to eligible Employees or Directors generally.
Nothing contained in the Plan (or in any other documents related to this Plan or
to any Award) shall confer upon any Employee or Director any right to continue
in the employ or service of the Company or any Subsidiary or constitute any
contract or limit in any way the right of the Company to change such person’s
compensation or other benefits or to terminate the employment or service of such
person with or without cause.

 

Section 10.2. Compliance with Law. No Stock distributable pursuant to this Plan
shall be issued and delivered unless the issuance and delivery complies with all
applicable legal requirements including, without limitation, compliance with the
provisions of applicable state securities laws, the Securities Act of 1933, as
amended from time to time, or any successor statute, the Securities Exchange Act
of 1934, as amended from time to time or any successor statute, and the
requirements of the market systems or exchanges on which the Company’s Stock
may, at the time, be traded or listed.

 

Section 10.3. Unfunded Status. The Plan shall be unfunded. Neither the Company,
any Subsidiary, nor the Board shall be required to segregate any assets that may
at any time be represented by Awards made pursuant to the Plan. Neither the
Company, any Subsidiary, the Committee, nor the Board shall be deemed to be a
trustee of any amounts to be paid under the Plan.

 

Section 10.4. Limits on Liability. Any liability of the Company or any
Subsidiary to any Participant with respect to an Award shall be based solely
upon contractual obligations created by the Plan and the Award Agreement.
Neither the Company nor any Subsidiary nor any member of the Board or the
Committee, nor any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability to any party for any action taken or not
taken in good faith under the Plan. To the extent permitted by applicable law,
the Company shall indemnify and hold harmless each member of the Board and the
Committee from and against any and all liability, claims, demands, costs, and
expenses (including the costs and expenses of attorneys incurred in connection
with the investigation or defense of claims) in any manner connected with or
arising out of any actions or inactions in connection with the administration of
the Plan except for such actions or inactions which are not in good faith or
which constitute willful misconduct.

 

ARTICLE XI

EFFECTIVE DATE; DURATION OF THE PLAN

 

The Plan shall be effective as of the Effective Date, subject to approval and
ratification of the Plan by the stockholders of the Company to the extent
necessary to satisfy the requirements of the Code, the New York Stock Exchange
or other applicable federal or state law. The Plan shall terminate and no Awards
may be granted under the Plan after June 30, 2010. Awards granted on or before
June 30, 2010 shall remain valid in accordance with their terms.

 

10